Citation Nr: 1016496	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-31 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO issued in 
February 2008.  

In March 2010, the Veteran testified from the RO via a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding has been associated 
with the Veteran's claims file.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to be due to the 
Veteran's documented exposure to acoustic trauma during 
active service.  

3.  The currently demonstrated tinnitus is shown as likely as 
not to be due to the Veteran's documented exposure to 
acoustic trauma during active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that action taken hereinbelow is favorable to 
the Veteran, the Board finds that further discussion of VCAA 
is not required at this time.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Veteran asserts that his current bilateral hearing loss 
and tinnitus due to acoustic trauma to which he was exposed 
during his period of active service.  Specifically, he 
asserts that, while serving in the Air Force as an 
environmental control technician for the Minuteman Missile 
System from August 1966 to May 1969, he was exposed to 
extreme noise levels due to underground engines, motors and 
fans used to cool a large missile facility.  

During his hearing testimony, the Veteran reported serving as 
the technician who had to control the temperature in the 
launch facility as well as the cooling system for the control 
and guidance of the missile.  He worked in large metal 
capsules which were between 40 and 150 feet underground.  He 
explained that the sound from the generators, large fans and 
motors was intense and concentrated in these underground 
metal capsules.  He believes he began to have hearing loss 
and tinnitus as a result of this service.  He did not seek 
treatment for any perceived hearing problems in service 
because he felt other folks at his duty station had more 
serious issues than he did at the time.  Right after college, 
he reports going to work at an industrial arts college where 
he took a hearing test and was told he had lost a lot of his 
hearing.  He has no records of this but estimated it was four 
or five years post service.  He summarized that, while he had 
some post service noise, teaching shop to high school 
students and raising his children, his time in service seemed 
to have caused his hearing loss and tinnitus.  

The service records confirm that the Veteran's military 
occupational specialty (MOS) was that of refrigeration and 
air conditioning specialist.  There is no diagnosis of or 
complaint of hearing loss in service, and hearing was 
considered normal at service separation.  

The first medical documentation of bilateral sensorineural 
hearing loss and tinnitus is a private audiogram dated in 
February 2001.  

During an August 2008 VA audiological examination, a 
bilateral sensorineural hearing loss and tinnitus were 
diagnosed.  The examiner, however; opined that it was not as 
likely as not that either was related to noise exposure in 
service.  The examiner explained that hearing loss due to 
noise exposure was not known to be progressive after the fact 
and that hearing loss did not manifest until years after the 
exposure to acoustic trauma.  

The Board notes that the absence of evidence of a hearing 
disability during service or for years following service is 
not fatal to a claim of service connection for hearing loss.  
See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  

Rather, service connection may still be granted if the 
medical evidence provides a sound basis for attributing the 
credible evidence of in-service acoustic trauma to the post-
traumatic hearing loss disability.  See Hensley, 5 Vet. App. 
at 159.  

The Board notes that the Veteran is competent to testify as 
to observable symptoms such as ringing in his ears, and 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995)).  The Board finds them to be credible as to tinnitus.  

The Board notes that the Veteran is shown to have a current 
bilateral hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  The Board also finds his assertions as to 
having hearing loss since service to be credible and 
consistent with the circumstances of his service.  

The Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Hence, given the Veteran's credible history of continuous 
loud noise exposure in service, his credible lay assertions 
of having had hearing problems shortly after this event, and 
the nature of the currently demonstrated conditions, the 
Board finds that the evidence to be in relative equipoise in 
showing that the development of the current bilateral 
sensorineural hearing loss and tinnitus as likely as not is 
causally linked to the only documented instance of 
significant acoustic trauma exposure during active service.  

The Board has considered the VA examiner's negative etiology 
opinion, but finds it to be of limited probative value in 
deciding the Veteran's case.  Clearly, it serves to identify 
the current nature of the claimed conditions.  

However, to extent that the examiner did not fully assess the 
nature of the Veteran's service duties in terms of related 
noise exposure or his credible lay statements of noticing 
problems shortly after service, the opinion cannot fully 
control the disposition of this appeal.  

Moreover, the VA examiner's reliance on the Veteran having 
normal hearing sensitivity based on testing at service 
discharge, in the Board's opinion, is misplaced in absence of 
an identified likely postservice cause for his hearing loss 
and tinnitus.  

Overall, as there is a proximate balance of positive and 
negative evidence regarding the material issue in this case, 
VA must extend the benefit of the doubt to the Veteran by law 
in this situation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990)).

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for bilateral hearing loss and 
tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


